759 N.W.2d 387 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Matthew Charles HOLBROOK, Defendant-Appellee.
Docket No. 137605. COA No. 271562.
Supreme Court of Michigan.
January 27, 2009.

Order
On order of the Court, the application for leave to appeal the July 29, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented *388 should be reviewed by this Court. The motion for bond pending appeal is DENIED as moot.